Citation Nr: 1145633	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for facial scarring due to a gunshot wound.

2.  Entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in San Diego, California, which, in relevant part, denied service connection for facial scarring and hypertension.  

The Veteran also initiated an appeal on the issue of service connection for post traumatic stress disorder (PTSD).  The RO granted service connection in a February 2010 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Veteran has not disagreed with disability rating or effective date assigned.  Therefore, the issue has been resolved and is not in appellate status.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his January 2010 substantive appeal.  The Veteran withdrew the request in a March 2010 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

The issue of service connection for hypertension secondary to service-connected diabetes mellitus, type 2 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has no visible scars of the face due to being shot in the face with an M-16 blank round in February 1970.

CONCLUSION OF LAW

Facial scarring was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has facial scarring as a result of service.  For the reasons that follow, the Board finds that the Veteran has no current facial scarring and concludes that service connection is not warranted.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's September 2007 claim for service connection listed "face scar gunshot" as the disability for which benefits are sought.  The Veteran clarified in a December 2007 statement.  He reported that he was shot in the face with an M-14 rifle at point blank range with a blank cartridge.  He stated that the muzzle blast threw him to the ground and the flash burnt his face badly.  He reported that the doctor said that he would be picking gun powder out of his face for years to come.  The Veteran indicated that he sought benefits for facial scar in his April 2009 Notice of Disagreement.  The Veteran described his current disability in his January 2010 Form 9.  The Veteran stated that his face has been disfigured to the point that he maintains a full beard "to cover up the disfigurement."  

The Veteran's service treatment records do not indicate the presence of facial scarring.  The February 1970 treatment notes he was shot in the face with an M-16 with multiple skin penetrating wounds most concentrated around the mouth.  The wounds were cleaned and the Veteran was given an antibiotic.  The Veteran was ordered not to shave for one week.  The Veteran was seen two days later for a follow-up.  The powder wounds were healing.  The Veteran was to scrub his face twice per day and continue the antibiotic.  By the time of the Veteran's October 1971 separation from service physical examination, the Veteran's skin was found to be normal.  

The Veteran's VA treatment records do not indicate the presence of facial scarring.  The Veteran was provided a February 2008 Agent Orange protocol examination which includes a skin examination.  No facial skin disorders were noted.  The Veteran was seen for a January 2011 primary care visit.  At that time, the Veteran reported several skin disorders.  The Veteran had actinic keratoses of the arms, onychomycosis of the left toes and a four millimeter lesion on his right lower eyelid.  A February 2011 dermatology consult determined the eyelid lesion to be basal cell carcinoma.  No facial scarring was noted during the consult.  

The Veteran was seen for a September 2009 VA examination in connection with this claim.  The Veteran reported the above history.  He reported that he had a scar.  On direct examination, the examiner could not locate a scar, general or burn.  The examiner concluded that the Veteran was status post gunshot wound without scar.  The Veteran was also provided a November 2009 x-ray study.  No abnormalities were noted.  

The Board has also reviewed the lay statements submitted by the Veteran's friends and family.  These statements concern the Veteran's behavior and experiences during his service in Vietnam.  They do not mention the presence of facial scars.

With respect to the Veteran's contentions that he has facial scarring due to an service injury, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran is competent to report the presence of a skin disorder.  See Jandreau.  This is not, however, the end of the inquiry.

The record is clearly in conflict regarding whether the Veteran has facial scarring.  While the Veteran insists that he has such scarring, no medical provider has found it.  This is despite the Veteran's skin was "healing" during service without notation of scarification.  Similarly, he was found to be without skin or head, face or neck abnormality at separation from service.  Specific examination for scarring in connection with this claim found no scar in September 2009.  The January 2011 primary care note appears to have recorded all present skin disorders, regardless of location on the body, including an examination of the face.  The Board finds that the presence of facial scarring would have been noted in the course of such an examination.  The February 2011 dermatology consult was for the face and made no mention of any other skin disorders incidentally present.  In light of the foregoing, the Board finds that the Veteran has not credibly reported the presence of facial scarring.  The Board finds that the preponderance of the evidence is against a finding of a current disability of facial scarring.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board concludes that service connection is not warranted for facial scarring due to a gunshot wound.  Id.  

The Board notes that the September 2009 VA examination report indicates that the Veteran has mild swelling at the site of the gunshot wound, with the Veteran complaining of puffiness and tightness in the left side of his face compared to the right.  The Board concludes, however, that this swelling is not the disability sought on appeal.  Were a pro se layperson files a claim for VA disability benefits and refers to a specific condition, the claim is not to be so narrowly construed as to apply exclusively to a claim for disability resulting from the named disease.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Rather, VA should construe the claim based on the reasonable expectations of the non-expert self-represented claimant and the evidence developed in processing that claim.  Id.  As the Veterans Court stated in Clemons, "[r]easonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Id.  In determining whether the Veteran's claim encompasses another condition, the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

In this case, the Veteran's original claim was for a face scar, he volunteered information that he had a scar during the VA examination and his description of his condition in his Form 9 was disfigurement, which is part of the scar ratings.  The Veteran's facial swelling was incidentally discovered during the VA examination.  The Board considers the difference between scars and swelling to be within the scope of lay observation.  The Veteran is competent in describing skin disorders, though he has not credibly done so in this case.  The Board finds that the Veteran's claim on appeal does not include a disability characterized by left side facial swelling.  Thus, the Board makes no determination regarding the swelling.

In any event, even if the Board were to address the swelling issue, the post-service medical records provide particularly negative evidence against any claim that the swelling should be compensable, outweighing the Veteran's statements.  There is simply nothing to indicate a problem that would warrant a compensable evaluation under any diagnostic code in this case.  The Veteran's skin on his face, based on detailed reviews by medical professionally, is essentially normal, not impacting his ability to find or maintain work. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's facial scarring claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a September 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a September 2009 medical examination to obtain an opinion as to whether he had facial scarring as gunshot residuals.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner described the Veteran's condition.  This examination is in accordance with the Veteran's service treatment records and VA treatment records.  The examination is current, thorough and focus on the affected area, the Board finds that the preponderance of the evidence is against a current diagnosis of the claimed disorder.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for facial scarring due to a gunshot wound is denied.


REMAND

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran's VA treatment records indicate a current diagnosis of hypertension.  The Veteran is presently diagnosed with and service-connected for diabetes mellitus, type 2.  The Veteran contends that his hypertension is secondary to his diabetes mellitus, type 2.  The Veteran was afforded a September 2007 VA examination to determine the extent of his diabetes mellitus, type 2 and to determine whether the hypertension was secondarily related to the diabetes mellitus, type 2.  The examiner concluded that the Veteran had essential hypertension, not secondary to diabetes mellitus, type 2 and without complications and had diabetes mellitus, non-insulin dependent, no complications.  The examiner did not provide a rationale for the opinions.  See Nieves-Rodriguez.  

The Board must remand for an adequate opinion that states its rationale.  See Barr.  The only inadequate portion of the examination report is the lack of rationale.  The Board remands only for an opinion as the Veteran described fully his hypertension and diabetes mellitus, type 2, their history and his present complaints.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to send the Veteran's claims file for a VA medical opinion to determine whether the Veteran's hypertension is either a) causally related to or b) aggravated by his service-connected diabetes mellitus, type 

2.  The examiner(s) should provide a complete rationale for any opinion provided.  Separate and distinct rationales should be provided for each question.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


